CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT
                         OF APPEALS
                                                                                  FILED IN
                                 APPELLATE NO.                             12th COURT OF APPEALS
                                  (To be filled in by COA)                      TYLER, TEXAS
                          TRIAL COURT NO. 2013-0744                        6/11/2015 1:18:33 PM
                                                                                CATHY S. LUSK
                                                                                    Clerk
STATE OF TEXAS                                   217TH JUDICIAL DISTRICT COURT

VS.                                              COURT OF

STANFORD JONES, SR.                                      ANGELINA COUNTY, TEXAS

       The records of my office reflect the following information in this case:

CASE TYPE:    ARSON W/INTENT TO DAMAGE HABITAT/PLACE OF
WORSHIP(2 COUNTS); ARSON(4 COUNTS)

JUDGMENT OF APPEALABLE ORDER SIGNED:

MOTION FOR NEW TRIAL FILED:

NOTICE OF APPEAL FILED:            06/10/2015

REQUEST FOR FINDINGS OF FACT:

DATE REQUEST FOR REPORTER’S RECORD FILED:

PRESIDING TRIAL COURT JUDGE:                  HON. ROBERT K. INSELMANN, JR.

TRIAL COURT REPORTER(S): TERRI DAVIS

WAS APPELLANT DELCARED INDIGENT?                                 √YES         NO

APPELLANT’S COUNSEL IS:            Retained                  √Appointed        Pro se

APPELLANT’S ATTORNEY:              JOHN D. REEVES

                   ADDRESS:        1007 GRANT AVE.
                                   LUFKIN, TX 75901

               TELEPHONE:          936-632-1609                     FAX:      936-632-1640

      STATE BAR CARD NO.:          16723000




                                             1
*APPELLEE’S ATTORNEY:                     APRIL AYERS-PEREZ

                      ADDRESS:            P.O. BOX 908
                                          LUFKIN, TX 75902

                  TELEPHONE:              936-632-5090

    STATE BAR CARD NO.:                   24090975



DATED THIS 11TH DAY OF JUNE, 2015.



                                                           Reba D. Squyres
                                                           Angelina County, District Clerk
                                                          /S/Robin J. Crain, Deputy Clerk


(Complete in duplicate – Original to 12th Court of Appeals/Trial Court)
                         1517 W. Front St., Suite 354, Tyler, TX 75702

**PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL
TO THIS FORM. PLEASE BE SURE THAT ALL OF THE REQUESTED
INFORMATION IN COMPLETE. THANK YOU.




                                                 2
                                      CAUSE NO. 2013-0744                      F' l l"'" E
                                                                                          . 0                     '"'w


THE STATE OF TEXAS                             §IN THE 217th DISTRIC~.ft9\MU:.\ 0                          'Pt'\         tl: t)ij
                                               §                                    ' ...... ·:, ,. , ~:(·:-;.\;·\!;(
vs.                                            § OF                                P'~ '!''      ', -~::-x.·

STANFORD DEWAYNE JONES, SR.                    ~ANGELINA COUNTY, TEl~:~·- Pef'L
                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:


         COMES NOW, Stanford Dewayne Jones, Sr., Defendant by and through trial Counsel in
the above-styled and numbered cause, and would show this Honorable Court the following:
TO THE HONORABLE JUDGE OF SAID COURT:


         Now comes Patrick Nicholas Taylor, Defendant in the above styled and numbered cause,
and gives tlris written notice of appeal to the Court of Appeals of the State of Texas from the
judgment of conviction and sentence herein rendered on May 15, 20l5 against Stanford
Dewayne Jones, Sr.
         By separate filing, the Defendant has requested the trial court to certify his appeal of this
case. This cri:tpinal case is not in a plea-bargain case, and the defendant has the right of appeal.
         The Defendant wishes to appeal this case to the 12th Judicial Court of Appeals, Tyler,
Texas.
         WHEREFORE, PREMISES CONSIDERED, Defendant does herein formally give his
Notice of Appeal.
                                                               Respectfully submitted,




                                                                     D. Reeves
                                                               Attorney for Petitioner
                                                               State Bar No.: 16723000
                                                              ·1107 Grant A venue
                                                               LUfkin, Texas 75901
                                                               Telephone: (936) 632-1609
                                                               Fax: (936) 632-1640



                                                    3
                                CERTIFICATE OF SERVICE

       This is to certify that on June 10, 2015, a true and rcorrect copy of the above and

foregoing document was served on the District Attorney's Office, Angelina County, by eService

at aperez@angelinacounty.net.




                                              4
                              CRrnfiNALDOCKETSHEET
         Date:                                          THE STATE OF TEXAS
                                                        vs
         Cause:

         Offense:

         State Attorney:                   Defendant's Attorney: ( ) Retained ( ) Appointed




  Date                                       Orders of the Court




                    .   ~ ~~.
                                - Frt t:£4().   J                                     CRmUNALDOCKETSBEET
       ·nate:                                             THE STATE OFTEXAS
                                                          vs
       Cause:     zo/1-         d?   y"''                                                ;}CVU!J
                                                      Jlz. rt A,.
                                                               .
                                                                  J     .'i'\-
                                                                        'VI!~..,~
       Offense:    /lYJ ,...,
       State Attorney:                       Defendant's Attorney: (.·)Retained ( ) Appointed




Date                                           Orders of the Court




                                                C11~




                                                  6
                                            CRmONALDOCKETSHEET
            Date:                                                            THE STATE OF TEXAS
                                                                             vs
            Cause:   'Z-> l 3 -     ()I "'' V
            Offense:   Ar;s,.,. . . .
            State Attorney:                                Defendant's Attorney: ( ) Retained ( ) Appointed



Date                                                         Orders of the Court




              fc.,u...,          ....,.,~     c;r-
                                                              ..
                                                            r-                               CRmflNALDOCKETSHEET
       Date:                                             THE STATE OF TEXAS
                                                         vs
                Zo 13 -       0 7                               CRrnfiNALDOCKETSHEET
         Date:                                          THE STATE OF TEXAS
                                                        vs
         Cause:

         Offense:

         State Attorney:                   Defendant's Attorney: ( ) Retained ( ) Appointed




  Date                                       Orders of the Court




                    .   ~ ~~.
                                - Frt t:£4().   J                                       CRIMINAL DOCKET SHEET

             Date:   12/20/2013                                    THE STATE OF TEXAS
                                                                   vs
             Cause: 2013-0744                                      STANFORD DEWAYNE JONES, Sr.

             Offense: ARSON INTEND DAMAGE HABITAT/PLACE OF WORSHIP; ARSON; ARSON; ARSON; ARSON
             INTEND DAMAGE HABITAT/PLACE OF WORSHIP; ARSON

             State Attorney:                       Defendant's Attorney: ( ) Retained ( ) Appointed
             ART BAUEREISS
             ELMER BECKWORTH, Jr.                   JOHN W TUNNELL

      Date                                           Orders of the Court



Sl;t//( .,..--~ t ;"'\.. I        _L   rr-..       ~               ~       .    ~;t,~t                i. ,-;;
(       {                                                           J

             ~~-                   ~~-;/:~
                     ).~vs.                                               OF

5-tan+Dcd ~heS                                    ANGELINA COUNTY, TEXAS



      ORDER FOR APPOINTMENT FOR ATTORNEY FOR APPEAL


      The Defendant, by and through trial counsel heretofore appointed by

the Court after proper application establishing indigency, has filed Notice of

Appeal of the Judgment entered in this cause. Accordingly, the Court hereby

appoints   'Go·~ V\ ~e_eue_S                        , found to be competent to
represent the Defendant in the appeal of the above numbered and entitled cause,

and to continue to represent the Defendant until the case is concluded, or until

released. by written order of the Court.

      SIGNED this      tQ~                     _ _e...
                                   day of_::oJ=-Uf\ _____, 201..5_.



                                           DISTRICT JUD E PRESIDING




                                             11
                                      2013-0744


THE STATE OF TEXAS                          §     IN THE DISTRI